Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 31, 1994, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Upon review of the record, we find that there is substantial evidence to support the Board’s determination that claimant, a knitter, voluntarily left his employment without good cause after an argument with his supervisor. The Board properly found that claimant’s crude response to his supervisor after he was approached with a work-related query was not the action of "a person desirous of protecting and continuing his employment”. In light of the Board’s power to determine issues of credibility, we find no reason to disturb its decision in this matter.
Mikoll, J. P., Mercure, Crew III, Yesawich Jr. and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.